       Case 4:12-cr-00235-WTM-CLR Document 82 Filed 08/24/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                  CASE NO. CR412-235


MICHAEL GRIFFIN,


        Defendant.




                                       ORDER


       Before the       Court is      Defendant Michael          Griffin's     Motion    for

Credit for Time Served (Doc. 80), which the Government opposes

(Doc. 81). In his motion. Defendant seeks credit for time served

from    2012 to     2014   to    be   applied toward          his federal sentence.

(Doc. 80 at 1.)

       The Court must deny Defendant's motion. The BOP, not the

Court, possesses the authority to determine the manner in which

credit for prior custody is applied toward a federal sentence.

Rodriguez     v.    Lamer,   60    F.3d      745,   747   (11th     Cir.    1995)      (^'The

Attorney General—acting through the BOP—initially possesses the

exclusive     authority      under     the    law   of    this    Circuit    to      compute

sentence     credit     awards     after      sentencing.");        United     States     v.

Roberson, 746 F. App'x 883, 885 (11th Cir. 2018) (''The Supreme

Court has held that the responsibility for determining sentence-

credit awards lies with the Attorney General, through the BOP,

as     opposed     to   district       courts.").        If   Defendant        has    fully

exhausted     his    administrative          remedies     with    the   BOP,    Defendant

may mount a judicial challenge to the BOP's decision by filing a
       Case 4:12-cr-00235-WTM-CLR Document 82 Filed 08/24/20 Page 2 of 2



civil action under 28 U.S.C. § 2241 in the district and division

of his confinement. Fernandez v. United States, 941 F.2d 1488,

1495 (11th Cir. 1991); United States v. Gaynor, No. CR 406-014,

2016 WL 4030076, at *1 (S.D. Ga. July 26, 2016); see also United

States V. Nyhuis, 211 F.3d 1340, 1345 (11th Cir. 2000) ("A claim

for credit for time served is brought under 28 U.S.C. § 2241

after the exhaustion of administrative remedies.")

       As    the   Government           notes.    Defendant       has   not    demonstrated

that    he   sought     administrative            relief    through     the    BOP,    as   is

required,      before       a    district        court    could    review      the    matter.

Additionally,         according         to   the    BOP's     website.        Defendant     is

incarcerated       at       USP     Lewisburg        in     Lewisburg,        Pennsylvania.

Consequently, even should Defendant pursue a petition pursuant

to     28    U.S.C.     §       2241,    such      relief    would      be    outside       the

jurisdiction of this Court. Based on the foregoing. Defendant's

Motion for Credit for Time Served (Doc. 80) is DENIED.

       SO ORDERED this ^^"^day of August 2020.


                                        WILLIAM T. MOORE,
                                                       E,
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
